Foster, J.
In rendering judgment for the debt or damages found by verdict, interest shall be added from the time of such finding to the rendition of judgment. Gen. Stats., ch. 213, sec. 1. If, upon review, the amount of damages recovered by the plaintiff is reduced, the defendant shall have judgment for the amount of the reduction and costs. Gen. Stats., ch. 215, sec. 11. At the April term, 1869, the plaintiff recovered a verdict for $530 damages. Upon review at the April term, 1873, the plaintiff recovered a verdict for $283.33 damages.
Independent of any question concerning interest upon either verdict, it is clear that, by virtue of the last of the above statutes, the defendant should have judgment against the plaintiff for $246.67, being the difference between the first and the second verdicts.
The case finds that a judgment was rendered upon the first verdict at the April term, 1870, for $578.76, being the amount of the first verdict and interest from its finding up to the date of judgment. This was right, as the matter then stood. But the first verdict and judgment were erroneous, as determined by the result of the trial in review, — the verdict in review being the amount for which the plaintiff should have recovered damages in the first instance, and the amount upon which he was and is entitled to interest, from its finding till final judgment thereon.
*99It does not appear from the case whether the execution issued upon the first verdict, for damages and interest up to April, 1870, was paid and satisfied, nor, if so, when it was satisfied ; nor is it material to the present inquiry. By force of the statute, interest accrues upon the first verdict, and runs until the judgment is satisfied. But the verdict and judgment upon the first trial, being ascertained to be erroneous and excessive, are not for that reason set aside, but instead thereof the defendant is entitled to judgment for the amount of the reduction, viz., $246.67; and since this sum, with interest upon it, is included in the plaintiff’s judgment, the defendant should recover it back ; that is, ho should now have judgment for the difference between the two verdicts, with interest upon that difference from the date of the first verdict to the date of the second.
The second verdict determines the amount to which the plaintiff was entitled, not at the date of the second, but at the date of the first verdict. So, too, the amount of reduction, being the difference between the two verdicts, relates to the date of the first verdict; and in rendering judgment the amount of the reduction is the difference between the two verdicts, with interest upon that difference during the time between the two verdicts. The clerk may enter up a judgment such as upon the facts the defendant is entitled to have.
It is uncertain what view may have been taken by the jury in the case before us with regard to interest, and whether the matter entered into their calculations at all in the finding of damages upon the last trial. It is unnecessary to determine this question ; but we are agreed that, hereafter, the convenient and proper way will be to instruct the jury to reckon interest in the verdict on review only to the time of the verdict in the original action. The judgment in review will then bear interest from the date of the verdict in the original action. The interpretation and effect of the final verdict are, that it should be substituted for the former verdict, and take effect as of the date thereof.

Exceptions overruled.